DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/087,176 filed 03/31/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Terminal Disclaimer
The terminal disclaimer (TD) filed on 09/27/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date application no. 15/087,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendments and arguments filed on 12/30/2020 have been entered and fully considered.
Instant claims 1-15, 18-20, and 31 have been cancelled currently.
Instant claims 16 and 35 have been amended currently.
Instant claims 16-17, 21-30, and 32-35 are pending currently.

Response to Arguments
Applicant’s arguments/remarks, see p. 6-10 filed 12/30/2020, with respect to the rejection(s) of claim(s) 16-17, 21-30, and 32-35 under 35 USC 103(a) and corresponding filed amendments have been fully considered.  However, due to applicant’s current amendments, the previous rejections has been modified from 35 USC 103(a) into a new ground(s) of rejection under 35 USC 102(b); see new rejections in view of Stewart below.
Furthermore, applicant states and discusses within the current remarks that Stewart does not disclose “any process for fluid formation in which a substrate molecule and one or more reagents that react with it coflow and are combined prior to plug formation within the device.  This statement is confusing to the Examiner because previous claim limitations directed to “prior” plug formation has been removed by the current amendments; therefore, the Examiner reads this remark as being moot. In 
It is the position of the Examiner that newly submitted claim amendments (e.g. multiple “streams”) are met by Stewart in the claim rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-17, 21-30, and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by G.B. 2097692 A (Stewart).
	In regards to instant claims 16-17, 28, and 30; Stewart discloses a method and apparatus for combining chemical reagents (“one or more chemical reactants …”) comprising the steps of:  1) dispensing the reagents into a conduit system in the form of discrete volumes or droplets (“plugs” and/or “streams”) separated from each other by an inert immiscible liquid (“a carrier fluid immiscible with the streams …”); and 2) moving the inert liquid (“continuously flowing a stream of a carrier fluid …”) and discrete droplets in such a manner that predetermined discrete volumes (“streams”) coalesce with each other, thereby combining the reagents (abstract and fig. 1-9):  (“A method of forming a plurality of plugs and conducting a reaction…”).  Stewart disclose employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant “DNA” work (p. 3, col. 2).  The conduit system comprises several reservoirs, “channels”, tubing, ports (inlets and “outlets”), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“a microfluidic system comprising at least a first and second channel …” and “providing a microfluidic system ...").  Stewart recites the steps of:  1) dispensing two or more reagents into a conduit system in the form of discrete volumes of liquid (encompassing “a stream of a first plug fluid” and “a stream of a second plug fluid”), wherein each discrete volume is separated from each other by an inert immiscible liquid 2) moving the liquid and discrete volumes though the conduit system (encompassing “controlling flow rates of the aqueous fluid and the carrier …”); and 3) forming discrete volumes of chemical reagents by passing volumes and immiscible liquid from conduit to conduit (“forming a plurality of the plugs …” and “collecting the plurality of plugs ...") - (claims 1-25 and fig. 1-7).  Stewart further discloses a system for mixing volumes of two aqueous reagents from syringes 21-22 (encompassing “continuously coflowing the stream of the first plug fluid and the stream of the second plug fluid ….”) within a Y-junction 24 - (encompassing “a plug-forming junction”) - (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reactants and in biological processes like growing microbes in the droplets of reactants before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “introducing to the first channel of the microfluidic device a stream …”, “the plurality of plugs is substantially surrounded …”, “forming a plurality of plugs comprising a portion of …”).  Stewart discloses (p. 2, col. 1) the use of electric circuits or coils or by electromagnetic radiation to “heat” regions of a device in order to allow merged droplets to be incubated at a required temperature:  (encompassing “providing conditions suitable for a polymerase chain reaction (PCR) …”).  Stewart discloses (p. 2, col. 1, lines 53-61; and p. 3, col. 2, line 1) droplets formed from mixing of multiple reagent droplets are individually separated for analysis:  (encompassing “partitioning the continuously coflowing streams …”).
	In regards to instant claims 21-22; Stewart discloses (p. 2, col. 2) automatically monitoring the progress of droplets by way of monitoring fluctuations in light propagated through a tube:  (“further comprising detecting the reaction product” and “optically detecting”)
	In regards to instant claims 23-25 and 27; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1), and that a small quantity of the immiscible carrier phase contains a surfactant agent (p. 2, col. 1):  ("a surfactant").  Stewart discloses that the carrier phases can be Freons (p. 1, col. 1); it is well known that Freons are orgnanofluorines like chlorofluorocarbons (CFCs) and hydrofluorocarbons (HFCs) that are used to make fluorinated oils and surfactants, and are being read on the current claim limitations encompassing “a fluorosurfactant" and/or “a fluorinated oil”.
	In regards to instant claims 26 and 35; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1), and that a small quantity of the immiscible carrier phase contains a surfactant agent (p. 2, col. 1):  ("a surfactant").  Stewart discloses (p. 1, col. 1) that the carrier phases can comprise cholesterol, sodium dioxyl, succinate Teepol, and Triton-X-100:  (encompassing “an oligoethylene glycol” and “a fluorinated surfactant comprising a hydrophilic head group …”).
	In regards to instant claim 29; Stewart discloses (p. 2, col. 1) the use of electric circuits or coils or by electromagnetic radiation to “heat” regions of a device in order to allow merged droplets to be incubated at a required temperature.
	In regards to instant claim 32; Stewart discloses (fig. 1-2) the use of tubing that holds droplets 4 that are separated by carrier phase 1.
	In regards to instant claims 33-34; Stewart discloses (p. 2, col. 1) sucking droplets into tubes for transference into other instruments or areas within the conduit system that are used by other instruments as a sample chamber:  (“further comprising the step of dispensing the plurality of plugs into a segment of tubing …” and “further comprising the step of flowing the plurality of plugs and immiscible carrier fluid …”).  Stewart discloses (abstract and fig. 1-9) a method and apparatus for combining chemical reagents that comprises the step of dispensing the reagents into a conduit system in the form of discrete volumes or droplets (“plugs” or “streams”) separated from each other by an inert immiscible liquid.  The conduit system of Stewart comprises several reservoirs, channels, tubing, ports (inlets and outlets), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“a microfluidic system comprising at least a first and second channel …” and “providing a microfluidic system ...").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797